The court find that the plaintiff is not entitled to a writ of mandamus against the defendants, the City óf Cincinnati, Ohio, or Charles F. Hornberger, Director of Public Service of the city of Cincinnati, Ohio, for reasons fully set forth in the per curiam opinion* disposing of the demurrer to the amended petition heretofore filed herein, and that the plaintiff is not entitled to the issuance of such writ against August Kirbert, Clerk of the Municipal Court of Cincinnati, Ohio, who has since been made a party defendant herein, for the reason that such Clerk of the Municipal Court of the City of Cincinnati has no authority whatever over or control of the clocks in the rooms wherein the sessions of said court are held but occupies a mere clerical position with relation to said court under the rules prescribed by, and subject to the direction of the judges thereof.
*693It is therefore ordered, adjudged and decreed that the prayer for a writ of mandamus be denied, and the second amended petition of the relator be dismissed.

Writ refused.

Marshall, C. J., Johnson, Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.

 Reporter’s Note — See 101 Ohio St., 354.